Citation Nr: 0511366	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  97-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for posttraumatic stress disorder (PTSD), for the period 
preceding September 8, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1961 to 
April 1966.

This case was previously before the Board of Veterans' 
Appeals (Board) on two occasions, the last time in August 
2001.

Following the additional development, the RO increased the 
veteran's rating for PTSD from 50 percent to 70 percent 
disabling, effective May 15, 2000.  

By a Board decision dated July 2003, the veteran's PTSD was 
increased to 100 percent from September 8, 1999.  

The veteran appealed his claim to the United States Court of 
Appeals for Veterans Claims (Court), and in December 2004 the 
Court vacated and remanded the portion of the Board's 
decision that denied an increased rating for PTSD for the 
period from August 1996 to September 1999.


FINDING OF FACT

For the period prior to September 8, 1999 the veteran's PTSD 
was manifested by no more than severe impairment; or 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent (but no 
higher) for PTSD for the period preceding September 8, 1999 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(codified as 38 C.F.R. § 4.132, Diagnostic Code 9411, prior 
to November 7, 1996); 38 C.F.R. §§ 4.130, Diagnostic Code 
9411 (effective from November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In April 1997, the veteran underwent a psychiatric 
examination for the Department of Social Services.  His 
grooming was fair, and his clothes were generally clean. His 
speech was easy to understand, and his thinking was well 
organized with appropriate contact.  His affect was flat, and 
it was noted that there was very little happiness in his 
life.  He was frustrated with severe physical pain and often 
became very anxious and worried.  He reportedly had little to 
look forward to.  He noted flashbacks in which a fellow male 
soldier sexually violated him.  During testing, the veteran's 
testing and concentration were good, but the examiner doubted 
that the veteran could maintain such attention and 
concentration for more than an hour.  He was oriented in all 
areas, and his insight and judgment were fair.

On further examination, it was noted that the veteran lived 
alone and that his activities of daily living included visits 
to his family.  He reportedly had few other activities and no 
particular interests or hobbies.  It was noted that he could 
maintain his residence and that his daughter helped with the 
cooking and driving.  Reportedly, he could drive a car.  It 
was noted that he spent most of his time watching television 
and that he had not dated in over two years.  Reportedly, he 
had briefly held a job in 1986 but that his last job had been 
in 1979.  He believed that his concentration and pain level 
would make it difficult for him to work.  No suicidal 
features were present.  During a VA social survey in November 
1997, the veteran was very soft-spoken in his responses and 
seemed quite anxious and nervous throughout the interview.  
Generally, however, he was pleasant and cooperative and, 
overall, was neat and clean.  It was noted that he had been 
separated since 1978 due to his heavy drinking and an abusive 
relationship.  He claimed that he had been unemployed since 
1980 due to a variety of health problems, including back 
difficulty, heart problems, emphysema and PTSD.  He had 
reportedly received counseling for alcoholism through the 
1980's but denied drinking since 1989.  He stated that he had 
injured his back, shoulder and neck in service in a July 1965 
truck accident.  He reported that he was a loner and that he 
stayed at home most of the time.  He also reported difficulty 
sleeping, a depressed mood, and fearfulness.  It was noted 
that he had constant back pain and claimed to need a cane in 
order to walk.  He reported occasional suicidal ideation, bad 
dreams, a terrible memory, an urge to resume drinking, and 
the lack of a relationship with a woman.

During VA psychiatric examinations in November 1997, the 
veteran's claims file was reviewed.  He attributed all of his 
problems to being sexually molested in the service by a 
fellow serviceman and to a motor vehicle accident in which he 
had been involved.  He reported difficulty sleeping; 
inability to concentrate; a fear of driving; and feelings of 
loneliness.  It was noted that in service the veteran had 
been diagnosed as having a passive-aggressive personality 
disorder.  The examiner stated that during the VA examination 
there were no signs of such a disorder.

During the mental status examination, the veteran's demeanor 
and behavior were reportedly appropriate.  He was, however, 
disheveled and his affect was depressed. There was no 
evidence of hallucinations or delusions.  His insight and 
judgment were poor.  He was reportedly taking medication and 
was considered competent to handle VA funds.  Psychological 
testing was consistent with PTSD.  The veteran reported that 
he was easily awakened by noise and that he was afraid of 
losing his mind.  He stated that he did not feel that his 
life was worthwhile and that at times he had to injure 
himself or someone else.  He believed that he was a condemned 
person and that most of the time wished he were dead.  He has 
reportedly had peculiar and strange experiences and it was 
noted that peculiar odors came to him at times.  The relevant 
diagnosis was PTSD, and the examiner assigned the veteran a 
GAF of 55. (GAF stands for global assessment of functioning 
which under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV) reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  The nomenclature in DSM IV has been 
specifically adopted by VA in the evaluation of mental 
disorders. 38 C.F.R. § 4.125, 4.130 (2002).  A 55-60 GAF 
score indicates moderate difficulty in social, occupational, 
or school functioning. Carpenter v. Brown, 240, 242 (1995). A 
GAF of 50 is defined as 'Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)).

In March 1998, the veteran's brother reported that he visited 
the veteran once or twice a month for short periods of time 
but that the veteran was now distant from everyone, including 
his children.  That month, the veteran's daughter reported 
that over the years he had had difficulty with work and 
relationships and that she and her siblings tended to stay 
away from the veteran.  She noted that he became easily upset 
and could refuse to have any kind of conversation with his 
children.  She reported that he never visited or did any kind 
of socializing and that he secluded himself in his home.  She 
indicated that the veteran had been fired from the last job 
she could remember and that he had always been late and never 
followed orders. She also reported that he had difficulty in 
many cognitive areas, including judgment, thinking, and 
reasoning.  She noted that he lacked motivation when it came 
to maintaining his appearance and that he might not shower or 
comb his hair or change his clothes for weeks.  He would 
reportedly rather mope around the house all day and not 
bother with anything or anyone.

On September 8, 1999, the veteran underwent a VA psychiatric 
examination.  At that time, he reported pain in his back and 
shoulders.  It was noted that he had not worked in 20 years 
due to problems with alcoholism.  He reportedly lived alone 
and had been separated from his common-law wife of 22 years.  
It was noted that he had four children and that he was 
estranged from two of his daughters.  One daughter assisted 
him with most of his activities of daily living.  He reported 
that he was usually unable to bathe himself or to even shave.

The veteran reported that his primary problem was serious 
alcohol dependence, which he attributed to anxiety associated 
with two incidents in service.  It was noted that due to his 
distrust of the system the veteran had not attended any 
mental health counseling.  He had reportedly been prescribed 
psychotropic medication by his primary care physician.  On 
mental status examination, the veteran was an unkempt looking 
man who showed no visible signs of tension.  His speech was 
clear and well organized with no unusual or bizarre thought 
content.  His affect was somewhat irritable.  He described 
his mood primarily as being depressed with anhedonia, 
hopelessness, apathy, low energy and motivation, and minimal 
appetite.  Even with medication, his sleep was reportedly 
disrupted by nightmares of "speeding trucks." He had suicidal 
ideation with thoughts of taking an overdose but no current 
intent to do so.  He reported anxiety in the form of 
compulsions of ritualistic counting.  He had fears of 
wrecking his car.  He was uncomfortable with others and 
avoided crowds.  He was distrustful and believed that he was 
incapable of feeling loved.  He was bothered by persistent 
thoughts of his sexual assault but did not report any 
flashbacks.  He reported a history of aggressive behavior 
with his former wife but denied such behavior currently.  His 
insight was fair and his judgment appeared to be impaired.  
He did not appear capable of handling funds at the time of 
the examination. The diagnoses on Axis I was alcohol 
dependence, dysthymic disorder, anxiety disorder, not 
otherwise specified, obsessive-compulsive disorder, and rule 
out PTSD.  The examiner assigned the veteran a GAF of 40.

In May 2000, the veteran was hospitalized by the VA, 
primarily for an exacerbation of PTSD with psychotic features 
and associated depression.  He complained of depressive 
symptoms, which included decreased sleep; diminished interest 
in day-to-day activities; increased feelings of guilt; 
decreased energy; decreased concentration; decreased 
appetite; and some psychomotor retardation.  He denied 
suicidal ideation, intent, or plan.  He also reported 
increased PTSD symptoms with respect to flashbacks, 
misperception of cues and recurrent recollections of events. 
He had a constricted range of affect, and recurring 
distressing dreams of the event. The veteran reportedly had 
to exert significant effort to avoid places and people that 
arouse recollection of the trauma.  He felt detached from 
others and had a sense of a foreshortened future.  He was 
very hypervigilant and was concerned that when he slept at 
night people might be trying to break into his home to 
sexually assault him.

During the mental status examination on admission, the 
veteran was somewhat disheveled and unkempt, but otherwise 
cooperative and in no acute distress.  His affect was 
constricted, and his mood was sometimes "low."  His thought 
processes were within normal limits and his thought content 
was negative for suicidal ideation.  No homicidal or paranoid 
ideation was present, and neither were overt delusions or 
hallucinations.  The veteran was oriented to time, place and 
person.

During his course in the hospital, the veteran seemed to 
integrate well, although he occasionally kept to himself.  At 
another time, he gave a history that he had been considering 
suicide and that he had been hearing voices speaking to him; 
however, after taking prescribed mediation, he felt that the 
voices were no longer talking to him and that he had much 
less in the way of anxiety.  The veteran's mood improved, and 
he continued to sleep better.  He was sent on passes with his 
family and did very well.  He became pleasant, and his affect 
became appropriate.  He denied auditory or visual 
hallucinations and by the end of May was ready for discharge. 
There were no activity limitations or restrictions.  On the 
hospital summary sheet, it was noted that the veteran's 
current GAF was 45 and that his discharge GAF was 55.  
Clinical records associated with his May 2000 hospitalization 
generally show a GAF of 45; however, on one occasion, there 
was a GAF of 30.

In May 2000, the veteran received VA psychiatric outpatient 
treatment.  The relevant diagnosis was PTSD in moderate 
exacerbation, along with mild depression. The GAF was 
approximately 45.

In a September 2000 statement from a VA community based 
outpatient clinic, it was noted that the veteran had been 
receiving individual counseling for mental health services 
since March 2000.  The various Axis I diagnoses were PTSD; 
generalized anxiety; and alcohol dependence in sustained 
remission.  The GAF was reportedly 55.  The VA counselor 
stated that the severity of the veteran's PTSD symptoms had 
clearly significantly affected the quality of his life and 
was most likely responsible for his symptoms of depression.

From December 2000 to January 2001, the veteran was 
hospitalized by the VA for PTSD; major depressive disorder, 
recurrent; and alcohol dependence, now abstinent.  He had 
reportedly been suffering from recurrent PTSD with flashbacks 
and nightmares with intense fear of darkness.  He noted that 
whenever he was in the dark, he had recurrent thoughts of 
what happened to him.  He had become intently suspicious of 
people and paranoid of strangers.  Such feelings had resulted 
in social isolation.  Just before he was admitted to the 
hospital, he reported severe symptoms of depression, such as 
expression of guilt that he was a bad husband and father.  He 
was lethargic and had no motivation.  His appetite was poor, 
and his level of activity was retarded.  He also expressed 
suicidal ideation on admission. He denied any abuse of 
alcohol or illicit drugs during this last relapse.  His PTSD 
symptoms became more pronounced.  He became more 
hypervigilant, more suspicious, and very intolerant of noise.  
Also, his phobia for darkness had become more intense. On 
admission, he was assigned a GAF of 35.

On further examination, it was noted that the veteran had 
been separated since 1978 but that during the previous two 
years he and his ex-wife had been seeing each other more 
frequently.  He was reportedly isolated socially and had 
almost no friends and did not go out.  His appearance and 
behavior revealed a gentleman who was wearing a long beard 
and appeared a bit untidy.  He was, however, appropriately 
dressed.  He had poor eye contact, and his speech was slow in 
flow and in volume.  Subjectively, he expressed being very 
depressed.  Objectively, he looked depressed, and his 
behavior revealed psychomotor retardation.  He expressed 
suspiciousness and hopelessness.  He said he sometimes felt 
suicidal but denied any plan or intent.  He denied any form 
of hallucinations.  His attention and concentration span were 
normal, and he was oriented to time, place, and person.  His 
short term and long-term memory were also normal.  The 
veteran was prescribed psychotropic mediation and was given 
counseling and social therapy.  He responded gradually to 
that treatment, and his mental state improved.  Gradually, 
his suicidal ideations were resolved; and by the time he was 
discharged he was no longer feeling suicidal at all.  Various 
symptoms of PTSD, such as hypervigilance, nightmares, and 
suspiciousness had subsided.  Symptoms of depression, such as 
ideas of guilt, lethargy, poor appetite, and a lack of 
ability to enjoy himself had also subsided.  By the time of 
his discharge, he was more motivated, and he had no 
limitations on his activities.  He was considered mentally 
stable without suicidal or homicidal ideation.  At discharge, 
a mental status examination revealed that he was fairly well 
groomed and appropriately dressed. His eye contact was good, 
and his speech was normal in volume, flow, and form. His mood 
was normal subjectively and objectively.  He expressed far 
fewer thoughts of suspiciousness and denied any suicidal or 
homicidal thoughts.  He denied any form of hallucinations.  
His attention and concentration were reportedly normal, and 
he was oriented to time, place, and person.  His short and 
long term memories were also normal.  At the time of his 
discharge, the diagnoses were PTSD; major depressive 
disorder, recurrent; and alcohol dependence, now abstinent.  
On discharge, he was assigned a GAF of 65.  VA outpatient 
records show that from April 2001 to February 2003, the 
veteran continued to receive treatment for PTSD.  In May 
2001, he was assigned a GAF of 40. In February 2001, he was 
assigned a GAF of 43.  In November 2001, he was assigned a 
GAF of 38.  In January 2002, he was assigned a GAF of 37.  In 
August 2002, he was assigned a GAF of 73.  In January 2003, 
he was assigned a GAF of 40.

From May 2001 to June 2001, the veteran was hospitalized by 
the VA for PTSD and a major depressive disorder with 
psychotic features.  He reported that his nightmares had been 
getting worse and that he had considered suicide.  He also 
complained of some paranoid thoughts of people breaking into 
his house and reported that he was hearing voices telling him 
he was no good.

On admission, the veteran was noted to be alert and well 
oriented.  His affect was appropriate and showed a broad 
range, and his speech was coherent and of normal rate and 
volume.  He admitted to recurrent nightmares about his sexual 
assault.  He also stated that he had auditory hallucinations 
telling him that he was no good, but stated that the voices 
were getting far fewer.  Finally, he said that the voices did 
not bother him that much.  He vehemently denied any suicidal 
or homicidal ideation.

Soon after his admission, the veteran improved.  He 
participated in all ward activities; and at no time did he 
exhibit any signs or symptoms of florid psychosis. He used 
his off ward and off ground passes well and without any 
incidents.  His request for discharge was granted.  At the 
time of his discharge, the veteran was alert and well 
oriented.  His speech was of normal rate and volume and was 
coherent.  He denied any auditory or visual hallucinations. 
When questioned about his nightmares, he stated that he got 
them occasionally.  His affect was appropriate. When 
questioned about his mood, he stated that it was better.  He 
continued to vehemently deny any suicidal or homicidal 
ideation.  At the time of his discharge, it was noted that on 
admission he had had a GAF of 40 but at the time of his 
discharge his GAF was 55.

In September 2001, the veteran presented to the VA hospital 
complaining that he could not stand his life.  He reported 
increasing depression and thoughts of suicide. He stated that 
his appetite was fine but that he was not sleeping well.  His 
mood had been very poor, and he had reportedly thought 
frequently of suicide.  He was also concerned about symptoms 
of depression.  He denied that he had been drinking alcohol 
or taking drugs aside from those prescribed for him.  He 
continued to report symptoms of PTSD with disturbed sleep, 
nightmares, and daytime flashbacks.  They were reportedly 
accompanied by shortness of breath and palpitations.

On admission, a mental status evaluation revealed that the 
veteran was clothed appropriately to the occasion.  He was 
well groomed, and his hygiene was satisfactory.  Eye contact 
was made and sustained, and he was friendly and cooperative.  
He demonstrated no psychomotor abnormalities.  His speech was 
spontaneous, and his rate, rhythm, and volume were within 
normal limits.  He described his mood as OK, and his affect 
was euthymic, full range, and not labile. His mood was 
congruent to thought, and his thought processes were coherent 
and logical.  He had no delusions or suicidal or homicidal 
ideation.  He denied any flashbacks and demonstrated no 
hallucinations.  He was alert and oriented to time, place and 
person.  His attention and concentration were intact, as was 
his memory and abstract thinking.  His insight and judgment 
seemed fair.

Following his admission to the hospital, the veteran started 
showing improvement in his symptoms after the 2nd or 3rd day.  
His mood improved, and he started sleeping well.  He was not 
having hallucinations or flashbacks, and he took an active 
part in various groups.  At the time of his discharge, his 
Axis I diagnoses were PTSD and major depressive disorder with 
psychotic features.  His GAF at the time of his discharge was 
55; at the time of his admission, it had been 40.

In August 2002, the veteran was hospitalized for a one-month 
history of increasing depressive symptoms, angry outbursts, 
and flashbacks related to PTSD.  The major stressor seemed to 
have been a series of arguments with his daughter over angry 
outbursts to her family members.  Such outbursts had 
reportedly caused deterioration in their relationship.  He 
stated that that had been very stressful; since that was the 
only daughter he was close to.  He also noted that the 
previous week he had declared bankruptcy, which had caused a 
further progression of his depressive symptoms, as well as 
ruminations of not wanting to live anymore.  Despite such 
ruminations, he denied any suicidal intent or plan.  He 
denied the use of any alcohol or illicit drugs and maintained 
that he was compliant with his medication.

Shortly after his admission to the hospital, the veteran said 
that he felt much better being in a supportive environment 
and being away from his situation.  He appeared much calmer 
within a couple of days and it was decided to give him a 
weekend pass.  As he got closer to taking the pass, he 
noticed that his anxiety had gone up and he started feeling 
more and more symptoms of anger and irritability toward his 
daughter.  Later, the veteran felt that he had gotten the 
maximum benefit from his hospitalization and requested a 
discharge.  He was not suicidal or homicidal, and he was 
future oriented.  He was more hopeful that his relationship 
would work out and he had less distress about filing for 
bankruptcy.  The discharge diagnoses on Axis I were PTSD; 
major depressive disorder; and alcohol dependence in full-
sustained remission.  The assigned GAF was 73.

In March 2003, the veteran underwent a VA psychiatric 
examination.  A specific referral question was to assess 
whether or not the veteran had any capacity for gainful 
employment.  His medical record was reviewed.  The veteran 
reported ongoing PTSD symptoms of marked severity.  Such 
symptoms included nightmares, flashbacks, intrusive 
recollections, marked social anxiety, social isolation, 
hypervigilance, poor concentration, anger and irritability, 
sleep problems, and significant difficulty in deriving 
pleasure from daily activities.  He also reported symptoms of 
depression.  The veteran opined that due to his symptoms he 
could not work.

On mental status examination, the veteran's attire was 
unkempt, disheveled, and somewhat soiled.  His hygiene and 
grooming were rather poor, which, in view of the record, was 
a rather typical presentation.  He had a long, unkempt beard 
and poor dentition.  He was cooperative with the examination 
and answered all questions appropriately.  He made good eye 
contact, and his sensorium was intact. His speech was lacking 
in spontaneity and was somewhat underproductive; otherwise, 
it was relevant and coherent, and his thought processes were 
rational and goal-directed.  There was no evidence of 
hallucinations or delusions and no evidence of specific 
obsessions, compulsions, phobias or ritualistic behaviors.  
The veteran was oriented to time, place, and person; however, 
he could not complete simple short-term memory and 
concentration tasks.  To some extent, those deficiencies were 
thought to be due to PTSD-related stress.  It was also noted 
that he could have some problems with an alcohol amnesic 
syndrome due to heavy alcohol abuse in the past.  His 
intellectual skills were estimated to be in the low average 
range, and his mood was markedly distressed and anxious.  He 
was very shaky during the examination and had difficulty 
relaxing.  His affect was constricted to the point of being 
over controlled.  Clearly, he was attempting to maintain 
control of his feelings, so he could complete the examination 
without having a distress or panic episode.  He was able to 
do so.

Following the examination the examiner stated that there was 
evidence of chronic and markedly severe PTSD that was 
complicated by chronic and recurrent major depression.  The 
examiner opined that the major depressive symptoms stemmed 
from and were secondary to the PTSD symptoms.  The veteran 
reportedly presented a full range of severe PTSD symptoms, 
including recurrent nightmares, flashbacks, and intrusive 
recollections.  He reported that most of his reexperienced 
trauma involved with the sexual assault; although he stated 
that he also had dreams about the motor vehicle accident.  
When the veteran was exposed to any stimuli that reminded him 
of being in the military, he was quite distressed.  
Consequently, he made significant efforts to avoid such 
exposure.  This, in turn, resulted in a severe degree of 
social isolation.  The veteran was quite fearful of any 
crowded situation and avoided socializing.  He had little in 
the way of a social support system, other than his daughter.  
He had marked difficulty in deriving pleasure from daily 
activities and presented pervasive feelings of detachment and 
estrangement from others.  His ability to make emotional 
contact with others presented a significantly limited, 
markedly restricted range of affect and seemed to be a 
chronic aspect of his presentation.  A sense of foreboding 
and doom about his future were noted, and he was quite 
negative.  On further examination, it was noted that the 
veteran had ongoing, severe sleep disturbance and poor 
concentration.  Hypervigilance was noted, and he seemed quite 
fearful and apprehensive, and tended to frequently look 
around as if he were in some danger.  He reported occasional 
exaggerated startle response to loud noises.  He also 
reported a history of problems with anger and impulse 
control. He stated that he had not had many problems lately 
with respect to anger, due primarily to the fact that he had 
little in the way of social contact that would incite it.  He 
denied any suicidal or homicidal plans or ideation, and the 
examiner did not believe that the examiner present an 
imminent suicide risk.

On further examination, it was noted that the veteran's 
impulse control was tenuously intact.  He presented with 
symptoms of depression, including dysphoria, low self-esteem, 
and pervasive feelings of apathy, resignation and 
hopelessness.  His depression also exacerbated his PTSD-
related sleep problems and social isolation.  It was noted 
that his history of alcohol abuse had been in remission since 
1989.  No psychotic symptoms were noted, and there were no 
manic symptoms in his history.  There was also no evidence of 
underlying antisocial tendencies.

The examiner concluded that due to the veteran's service- 
connected PTSD and associated major depressive symptoms; he 
was not capable of maintaining himself at any level of 
competitive employment.  Therefore, he opined that the 
veteran was unemployable for even the simplest level of 
competitive job.  The veteran's overall insight and judgment 
in regard to his PTSD were deemed good.  He maintained 
compliance with his treatment; and it seemed that the best 
treatment, given the severity of his symptoms, was to help 
him maintain his rather marginal level of existence in the 
community.  The hope was to preclude or at least cut down on 
his need for psychiatric hospitalizations.

Following the VA psychiatric examination, the relevant Axis I 
diagnoses were PTSD, chronic, severe (principal diagnosis); 
major depression, recurrent, moderate (secondary to PTSD); 
and alcohol abuse in sustained remission.  The examiner 
assigned a GAF of 44.  The examiner stated that the veteran 
could perform simple household chores but would not be able 
to use public transportation reliably or consistently, due to 
his PTSD symptoms.  His current level of personal and social 
adjustment was markedly impaired, and it was noted that he 
was quite socially isolated.  He was fearful and severely 
anxious in social situations, due to PTSD.  He had little in 
the way of a social support system and could not maintain 
adequate social relationships.  He noted that at best the 
veteran's prognosis was guarded.

In February 2005, additional evidence was submitted by the 
veteran's daughter accompanied by the veteran's waiver of RO 
review.  The majority of information consisted of evidence 
already contained in the veteran's claims file and a letter 
composed by the veteran's daughter analyzing said 
information.  The veteran's daughter submitted numerous 
exhibits which consisted of: a Notice of Discharge from the 
Department of the Army dated in December 1986 informing the 
veteran that he was being removed from his temporary civilian 
employment for failure to follow orders; a Social Security 
report dated in May 1993 showing the veteran's earnings; a VA 
examination dated in May 1989; VA treatment records dated in 
April 1993; two VA examinations conducted in November 1997; 
pages 12, 13, 26, and 28 of a July 2003 Board decision; 
comments by the veteran's daughter concerning the information 
submitted; and a letter by the veteran's daughter concerning 
her life growing up and her father's condition.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decisions in 
February 1998 and July 1999, it is determined that he is not 
prejudiced by such failure.  

In April 2002 the veteran was provided notice concerning his 
claim.  In this letter, the appellant was notified of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  The veteran was informed that he had 
60 days to submit information.  The veteran was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, a supplemental statement of the 
case was issued in April 2003.  A Board decision was issued 
in July 2003 and a rating decision was issued in January 
2004.  As noted above the veteran appealed his claim to the 
Court and in December 2004 the Court vacated and remanded the 
portion of the Board's decision that denied an increased 
rating for PTSD for the period from August 1996 to September 
1999.  In February 2005, additional evidence was submitted to 
the Board by the veteran's daughter accompanied by the 
veteran's waiver of RO review.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claims.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Criteria

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.

The RO's February 1998 decision on appeal, which granted 
entitlement to service connection for PTSD (then evaluated as 
50 percent disabling), was an initial rating award.  As held 
in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

At the outset of the veteran's claim, PTSD was rated in 
accordance with 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  A 50 percent rating was warranted when the ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired, and, where, by reason 
of psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was severely impaired.  
In such cases, the psychoneurotic symptoms were of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts, 
except the most intimate, were so adversely affected as to 
result in virtual isolation in the community.  In such cases, 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy in a profound retreat from 
mature behavior, or the veteran was demonstrably unable to 
obtain or retain employment.

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 Fed. 
Reg. 52695-52702 (1996) (effective November 7, 1996, and 
codified at 38 C.F.R. § 4.130, Diagnostic Code's 9400-9440 
(1997)). Inasmuch as the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00 (opinion 
of the VA General Counsel that the decision in Karnas is to 
be implemented by first determining whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
current versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 2002), can 
be no earlier than the effective date of that change, and 
that the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the new regulations, a 50 percent rating is warranted 
for PTSD when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted when there are such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

Analysis

Based on review of the evidence of record, it is found that 
the veteran's PTSD prior to September 8, 1999 more closely 
approximates a level of impairment productive of severe 
impairment; or occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Prior to September 
8, 1999, the veteran's PTSD was manifested primarily by 
anxiousness, nervousness, sleep difficulty, impaired 
concentration, depressed mood, constricted affect, and poor 
insight and judgment.  The veteran was assessed GAF scores of 
40 to 55.  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV).

A Department of Social Services psychiatric examination dated 
in April 1997 showed the veteran's grooming to be fair, and 
his clothes were generally clean.  His speech was easy to 
understand, and his thinking was well organized with 
appropriate contact.  His affect was flat, and it was noted 
that there was very little happiness in his life.  He was 
frustrated with severe physical pain and often became very 
anxious and worried.  He reportedly had little to look 
forward to.  He noted flashbacks in which a fellow male 
soldier sexually violated him.  During testing, the veteran's 
testing and concentration were good, but the examiner doubted 
that the veteran could maintain such attention and 
concentration for more than an hour.  He was oriented in all 
areas, and his insight and judgment were fair.

During a VA social survey in November 1997, the veteran was 
soft spoken in his responses and seemed quite anxious and 
nervous throughout the interview.  Generally, he was 
cooperative, pleasant and overall neat and clean.  It was 
noted that he had been separated since 1978 due to his heavy 
drinking and an abusive relationship.  He reported he was a 
loner and that he stayed at home most of the time.  He also 
reported difficulty sleeping, a depressed mood, fearfulness, 
occasional suicidal ideation, bad dreams, a terrible memory, 
an urge to resume drinking, and the lack of a relationship 
with a woman.  

At a November 1997 VA examination, the veteran's demeanor and 
behavior were reportedly appropriate.  He was, however, 
disheveled and his affect was depressed. There was no 
evidence of hallucinations or delusions.  His insight and 
judgment were poor.  He was reportedly taking medication and 
was considered competent to handle VA funds.  Psychological 
testing was consistent with PTSD.  The veteran reported that 
he was easily awakened by noise and that he was afraid of 
losing his mind.  He stated that he did not feel that his 
life was worthwhile and that at times he had to injure 
himself or someone else.  He believed that he was a condemned 
person and that most of the time wished he were dead.  He has 
reportedly had peculiar and strange experiences and it was 
noted that peculiar odors came to him at times.  The relevant 
diagnosis was PTSD, and the examiner assigned the veteran a 
GAF of 55.

The evidentiary record is replete with references to 
depression, occasional social isolation, and PTSD-related 
symptomatology.  The evaluation of the evidentiary record 
permits the conclusion that PTSD is productive of a level of 
impairment more reflective of the symptomatology provided in 
the next higher evaluation of 70 percent prior to September 
8, 1999.  There is no basis for assignment of the next higher 
evaluation of 100 percent as the veteran is not shown to 
exhibit totally incapacitating psychoneurotic symptoms or 
that the veteran was demonstrably unable to obtain or retain 
employment.  Prior to September 8, 1999, the veteran's PTSD 
symptomotology did not show gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

On September 8, 1999, the veteran underwent a VA psychiatric 
examination.  At that time, it was noted that he was unkempt 
and that his PTSD caused him to have problems with activities 
of daily living.  His affect was somewhat irritable and there 
was evidence of depression, anhedonia, hopelessness, apathy, 
low energy and motivation, and minimal appetite.  There was 
also evidence of sleep disturbance, ritualistic counting, and 
suicidal ideation.  He continued to be uncomfortable around 
others and continued to show impaired judgment and insight.  
The assigned GAF of 40 was compatible with very significant 
impairment, and indeed, subsequent treatment records and 
examinations continued to show such impairment.  Although the 
Axis I diagnosis included depression and PTSD, it should be 
noted that the veteran's major depression has been clinically 
associated with his PTSD and that service connection has been 
granted for that disorder.  Finally, it is noted that since 
the September 8, 1999, the veteran has been hospitalized on a 
number of occasions, primarily PTSD.  He has been 
demonstrably unemployable as a result of that disorder.  

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected psychiatric disability.  Prior to 
September 8, 1999, however, the evidence does not show such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2002).  Rather, the record shows that 
prior to September 8, 1999, the manifestations of his 
psychiatric disability were those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1).

Consideration has also been given to the information 
submitted by the veteran's daughter in February 2005; 
however, the veteran filed to reopen his claim based on new 
and material evidence on August 6, 1996.  By a rating 
decision dated February 1998, the veteran was granted 
entitlement to service connection for PTSD and assigned a 50 
percent disability evaluation effective August 6, 1996, the 
date of his claim.  Although the entire record has been 
considered, to include the November 1997 VA examinations, the 
evidence that the veteran's daughter submitted in February 
2005 consists of evidence already in the veteran's claims 
file or evidence dated prior to the veteran's claim to reopen 
in August 1996.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b) (1), 
(i); 38 C.F.R. § 3.400 (q) (1) (ii), (r).


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
for the period prior to September 8, 1999 is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


